Citation Nr: 0813060	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected PTSD was characterized by 
deficiencies in most areas of occupational and social 
functioning including sleep disturbance with nightmares and 
night sweats two to three times a week, daily intrusive 
thoughts, flashbacks of combat, hyperarousal and exaggerated 
startle response, dissociative episodes, impairment of short 
term memory, avoidance behavior, social isolation, and 
suicidal ideation; the veteran's GAF score was 41-50.  


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An April 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for PTSD.  This letter also informed him of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As the August 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  As such, his filing 
of a notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records, two VA examinations, and two letters 
from the veteran's private psychologist.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim and a letter from the veteran's employer.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for an Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Individual disabilities are assigned 
separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders a 70 
percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by list of 
examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the veteran meets the criteria for a 70% rating, the Board 
must consider whether the veteran has deficiencies in most of 
the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   

Analysis

The veteran filed for a claim of PTSD in November 2003.  The 
RO granted his claim for PTSD at 10 percent disabling.  The 
veteran appealed this decision.  In June 2006, the decision 
review officer evaluated the veteran at 50 percent disabling 
with an effective date as of the date the veteran filed his 
claim in November 2003.

The Board finds that the veteran is entitled to an increased 
rating for service-connected PTSD.  The VA medical records 
show that the veteran had consistent symptoms of PTSD at 70 
percent disabling since November 2003.  

The medical evidence of record shows that the veteran's 
speech is not intermittently illogical, obscure or 
irrelevant, although there is some evidence of impairment in 
thought process or communication.  In the November 2004 VA 
examination, the veteran stated that he is sometime forgetful 
and he makes mistakes, however his supervisor is aware of his 
problems so he is not in danger of losing his job.  In the 
March 2007 VA examination the veteran complained of immediate 
memory problems.  The 2007 VA examiner noted that the veteran 
was able to do serial sevens and spelling, however the 
veteran appeared to have great difficulty with the tasks.  He 
took an inordinately long time to complete the testing and 
the veteran told the examiner that he had to read the prompts 
several times before he was able to comprehend them.  In 
addition, the veteran was unable to comprehend the consent 
form and he asked the examiner to verbally explain it to him.  
The examiner noted that the veteran had a short attention 
span.  The veteran's private psychologist stated in a March 
2004 letter that the veteran appeared to be functioning at 
the average range of intelligence and he was fully oriented 
with no evidence of a thought disorder.  The psychologist 
noted that the veteran's judgment was fair and his insight 
was poor.  The veteran's psychologist also noted in his March 
2004 and his September 2004 letters that the veteran had 
dissociative episodes, where he would drift off during 
conversations for long periods of time without recalling what 
his thoughts were about.  This indicates that the veteran 
occasionally experiences spatial disorientation.  

The claims file includes medical evidence that shows the 
veteran has suicidal ideation and near-continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively.  The November 2004 VA 
examination noted that the veteran denied current suicidal 
ideation, however he has had more frequent suicidal ideation 
in the past.  The March 2007 VA examination indicates that 
the veteran had current suicidal ideation with no intent to 
act upon his thoughts.  The veteran sleeps about three to 
four hours a night.  He has trouble falling asleep and 
staying asleep due to ruminating about Vietnam experiences, 
night sweats, and combat-related nightmares.  In the November 
2004 and March 2007 VA examinations the veteran stated that 
he has recurrent nightmares about Vietnam on average once a 
week, but experiences night sweats about every other night.  
The veteran maintained that he has intrusive memories of 
Vietnam daily.  In the November 2004 VA examination the 
veteran acknowledged that he had flashbacks involving combat 
memories two or three times a month.  However, the March 2007 
VA examination indicates that his flashbacks have decreased 
in frequency to about three to four times in the last two 
years.  The veteran stated that he has an exaggerated startle 
response, especially when exposed to noises that remind him 
of Vietnam.  The veteran was diagnosed with depression in the 
November 2004 and March 2007 VA examination.  Furthermore, 
the March 2007 VA examiner noted that the veteran had severe 
depression that was secondary to his PTSD, moderate to severe 
social functioning, and mild impairment in occupational 
functioning.  In addition, the evidence of record shows that 
the veteran has difficulty adapting to stressful 
circumstances.  A September 2007 letter from the veteran's 
employer states that the veteran has many documented 
incidents of outbursts at work.  For example, the veteran was 
nailing base in a home and without any reason he started 
throwing nails and the nail gun at the wall.  In addition, 
there was an incident were he was working with another 
employee and he started yelling at him for no reason other 
than that he was frustrated.  Furthermore, in the August 2007 
statement in support of his case the veteran asserted that he 
drinks to cope with his thoughts and images of Vietnam.  The 
veteran stated that after the March 2007 VA examination, he 
binge drank all night and part of the next because the VA 
examiner was digging into areas and places the veteran did 
not want to go and he became very emotional during the 
examination.    

The medical evidence of record indicates that the veteran has 
impaired impulse control and obsessional rituals which 
interfere with routine activity.  In the March 2007 VA 
examination the veteran stated that he is on guard most of 
the time and checks the perimeter of his house nightly.  The 
veteran stated in his August 2007 statement in support of his 
case that he checks to make sure the door is locked before he 
goes to bed, but then questions whether he locked the door 
and he will recheck the door several times throughout the 
night.  He further stated that he always locks his truck and 
he will check every night to make sure it is locked. 

There is evidence that the veteran neglects personal 
appearance and hygiene.  The private psychologist letter 
dated March 2004 noted that the veteran's grooming and 
hygiene was fair.  The March 2007 VA examiner documented that 
the veteran's hair and clothes were disheveled and he 
appeared not have shaved in some time.  

Furthermore, the competent medical evidence shows that the 
veteran exhibits the inability to establish and maintain 
relationships.  The March 2007 VA examiner states that the 
veteran appeared to have moderate to severe impairments in 
his social functioning as a result of his PTSD.  He has been 
separated from his wife for seven years and is estranged from 
his son.  See March 2007 and November 2004 VA examinations.  
His only source of social support is his daughter.  He has no 
friends and he cannot tolerate social activities.  The 
veteran has given up all forms of leisure activities due to a 
lack of interest and pleasure.  See March 2007 VA 
examination.  The veteran also must work in a job that 
involves minimal social interaction.   See September 2004 
private letter, November 2004 and March 2007 VA examinations.  

The veteran's treating psychologist in the March 2004 letter 
stated the veteran had a GAF score of 43 and in the September 
2004 letter she assigned the veteran a GAF score of 44.  The 
November 2004 VA examiner assigned the veteran with a GAF 
score of 55 and the March 2007 VA examiner assigned the 
veteran with a GAF score of 50.  A GAF score from 41 to 50 
indicates that the veteran has serious symptoms of a mental 
illness or has major impairment in social or occupational 
functioning.  

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  36 C.F.R. § 4.130, Diagnostic Code 9411.  There is 
evidence that the veteran has some impairment in thought 
process or communication as discussed above.  However, in 
reviewing the entire evidence of record, it does not show 
total occupational and social impairment because of PTSD and 
the criteria for a 100 percent rating have not been met.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  To the extent that the veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the veteran's service-connected PTSD has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), necessitated any 
frequent periods of hospitalization, or otherwise rendered 
impracticable such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral of 
this case for extra-schedular consideration is not warranted.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown¸ 9 Vet. App. 337 (1996).
	

ORDER

Entitlement to an initial rating of 70 percent for service-
connected PTSD is granted




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


